UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 24, 2014 The Jones Group Inc. (Exact name of registrant as specified in its charter) Pennsylvania 1-10746 06-0935166 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1411 Broadway New York, New York (Address of principal executive offices) (Zip Code) (212) 642-3860 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. As previously announced, on December 19, 2013, The Jones Group Inc. (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Jasper Parent LLC (“Parent”) and Jasper Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Parent, providing for the merger of Merger Sub with and into the Company (the “Merger”), with the Company surviving the Merger as a wholly owned subsidiary of Parent (the “Surviving Corporation”).Parent and Merger Sub are beneficially owned by affiliates of Sycamore Partners, L.P. and Sycamore Partners A, L.P. (collectively, the “Sponsor”). Substantially concurrent with the closing of the Merger, Parent intends to transfer ownership of certain of the Company’s business lines (including the business conducted by KG Group Holdings Limited and its subsidiaries (the “Kurt Geiger Business”), the business conducted by Stuart Weitzman Holdings, LLC and its subsidiaries (the “Stuart Weitzman Business”) and the Apparel Business (as defined in the Merger Agreement, which the Company previously filed as Exhibit 2.1 to the Current Report on Form 8-K on December 23, 2013)) to separate controlled affiliates of the Sponsor (the “Carveout Transactions”).Following completion of such transfers, the remaining corporation’s business will be comprised of the Nine West Business and the Jeanswear Business (each as defined in the Merger Agreement), together with certain corporate level assets and obligations to be retained by the Surviving Corporation, all of which will be held by Nine West Holdings, Inc. (as successor in interest to the Surviving Corporation) (“Nine West Holdings”). In connection with the Merger, Merger Sub is offering to eligible holders (the “Offer”), the opportunity to exchange any and all of the outstanding 6.875% Senior Notes due 2019 (the “Old Notes”) of the Company, Jones Apparel Group Holdings, Inc., Jones Apparel Group USA, Inc. and JAG Footwear, Accessories and Retail (the “Original Issuers”), for new 8.250% Senior Notes due 2019 (the “New Notes”) to be issued by Nine West Holdings.The Merger, the Offer, the issuance of the New Notes, the Carveout Transactions, the change of control offer launched by the Original Issuers for the Old Notes on March 6, 2014, and the bank financings described under “Capitalization” and “Unaudited Pro Forma Consolidated Combined Financial Information” below (the “senior credit facilities”) and the related transactions are hereinafter sometimes referred to as the “Transactions”. Neither the Company or any of its affiliates is making any Offer or is otherwise participating in any transactions relating thereto. The Sponsorand the Company’s managementhave prepared certain information related to Nine West Holdings, which will be disclosed to eligible holders in connection with the Offer on the date hereof and which has been reproduced below.Such information does not represent a comprehensive statement of the financial results for the Company.Such information may vary from, and may not be directly comparable to, the historical financial information of the Company on a consolidated basis or prior to the Merger and any such differences may be material.Accordingly, investors and shareholders should not place undue reliance on such financial information. This Current Report on Form 8-K contains non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission (the “SEC”).For purposes of Regulation G, a non-GAAP financial measure is a numerical measure of a company’s performance, financial position, or cash flows that either excludes or includes amounts that are not normally excluded or included in the most directly comparable measure calculated and presented in accordance with generally accepted accounting principles. To supplement the preliminary financial information presented in accordance with GAAP, the Sponsor disclosed to eligible holders on the date hereof non-GAAP information regarding the effect on Operating Income, Gross Profit, Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”), EBITDA Before Rent Expense (“EBITDAR”), Rent Expense and Capital Expenditures related to, among other things: · the impairments recorded as a result of the annual review of indefinite-lived intangible assets and goodwill; 2 · severance, fixed asset impairment and other charges and credits related to the closure of underperforming retail locations; · the amortization of certain acquired intangible assets from the acquisition of Atwood Italia S.r.l.; · investment consulting fees, legal fees, accounting fees and other items related to the acquisitions and other business development activities; · severance and restricted stock amortization related to executive management changes; and · present value accruals and adjustments for liabilities related to leases on properties currently not in use. These non-GAAP measures were provided by the Sponsor to enhance the user’s overall understanding of the Nine West Holdings’ financial results. These measures should be considered in addition to results prepared in accordance with GAAP, but are not a substitute for or superior to GAAP results. The non-GAAP measures of Adjusted Operating Income, EBITDA, Adjusted EBITDA, Adjusted EBITDAR, Adjusted Rent Expense and Adjusted Capital Expenditures included herein have been reconciled to the equivalent GAAP measure. 3 SUMMARY UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL DATA The following table sets forth summary unaudited pro forma condensed combined financial data of Nine West Holdings. The summary unaudited pro forma combined financial data set forth below was derived from the pro forma financial information included under “Unaudited Pro Forma Condensed Combined Financial Information” below. The summary unaudited pro forma condensed combined information gives effect to the Transactions as if they had occurred as of January 1, 2013 (or December 31, 2013 in the case of our balance sheet data). Pro Forma for the Twelve Months ended December 31, 2013 (Amounts in millions, other than notes) Financial Data(1): Adjusted EBITDA $ Pro Forma Adjusted EBITDA Pro Forma Adjusted EBITDAR Adjusted Capital Expenditures 22 Adjusted Rent Expense 40 Adjusted Net Revenues Nine West Co. Jeanswear Co. Adjusted Gross Profit Selected Pro Forma Credit Statistics: Total Debt(2)(3) $ Total Lease-Adjusted Debt(4) $ Cash Interest Expense(5) $
